Citation Nr: 0630416	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  00-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for status post multiple right knee arthroscopy 
surgeries with history of synovitis and instability.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for right knee arthritis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).

4.  Entitlement to a higher initial evaluation, in excess of 
30 percent, for sleep apnea.


WITNESSES AT HEARING ON APPEAL

Appellant, and C.H., a VA congressional liaison


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
September 1976 and from May 1978 to November 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO), 
which denied the veteran entitlement to the benefits 
enumerated above.  Specifically, an August 1998 rating 
decision granted the veteran service connection for a right 
leg injury including the right knee and rated this disorder 
as 20 percent disabling.  An April 2002 rating decision 
denied the veteran entitlement to a TDIU.  By way of a 
September 2005 rating action, the RO determined that the 
manifestations of the veteran's service-connected right knee 
disability were more accurately rated with two separate 10 
percent ratings, one based on instability, the other on 
arthritis.  

In June 2003, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned 
Veterans Law Judge.  A transcript of the veteran's testimony 
has been associated with his claims file.

This case was previously before the Board.  In June 2004, the 
Board remanded matters listed at 1-3 above to the RO for 
further development.  While the Board addressed these claims 
on appeal in a decision issued May 10, 2006, that Board 
decision has been vacated.  (See the separate Board 
decision.)

With respect to the last issue listed on the title page-
pertaining to a higher rating for sleep apnea-the Board 
notes that the RO, in pertinent part of its September 2005 
decision, granted service connection with a 30 percent rating 
for sleep apnea.  The veteran was notified of the RO's 
determination on the matter, and a timely notice of 
disagreement (NOD) was received.  See the veteran's March 
2006 statement specifically requesting an increased rating 
for sleep apnea.  Under the circumstances, he is entitled to 
a statement of the case (SOC) addressing his entitlement to a 
rating in excess of 30 percent.  This matter is discussed in 
further detail, below.

The Board is well aware that a written communication 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (AOJ) and a desire to contest the result will 
constitute a NOD.  While special wording is not required, a 
NOD must be in terms which can be reasonably construed as 
disagreement with a determination by the AOJ and a desire for 
appellate review.  See 38 C.F.R. § 20.201.  Although the 
September 2005 RO decision addressed the evaluation of a 
number of service-connected disabilities, and the veteran 
mentioned quite a few of these disabilities in statements 
received at VA within one year following that decision, the 
Board cannot read any of these statements (other than the one 
addressing the rating for sleep apnea) as a NOD expressing 
disagreement with a rating assigned in the September 2005 
action.  In each statement, the veteran spoke of a particular 
disability only in terms of how it impacted his employability 
and his claim for a TDIU, without once expressing 
disagreement with an AOJ determination as to a rating 
assigned.  See statements received in November 2005, February 
2006, March 2006 (2), and April 2006.  As such, these 
statements are pertinent to the issue involving a TDIU, but 
do not constitute NODs instigating appellate review of 
various ratings assigned in the September 2005 RO decision.   
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated provisions then in effect that 
allowed the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  

In this matter, the RO last evaluated the veteran's service-
connected right knee disabilities in September 2005.  The RO 
decision of that month shows consideration of evidence dating 
through September 2005, including the report of a January 
2005 VA examination of the knees.  Since September 2005, 
additional pertinent evidence has been added to the claims 
file.  This includes statements from the veteran, indicating 
that his right knee problems have grown more severe, and 
pertinent VA treatment records dating from November and 
December 2005.  (See VA outpatient treatment record, dated in 
November 2005, showing a tear in the medial meniscus and 
receipt of a knee injection, and the report of a December 
2005 VA orthopedic consultation showing positive instability 
not helped by lateral unloader and complaints of uncontrolled 
pain).  The evidence received since September 2005 clearly 
relates the severity of the veteran's service-connected right 
knee disability.  This evidence has not been considered by 
the RO, and the appellant has not waived initial AOJ 
consideration of the evidence.  The veteran is entitled to 
AOJ initial review of the additional evidence received.    

The Board notes that the recently received medical evidence 
and statements from the veteran indicate that the veteran's 
right knee disabilities may have grown more severe since his 
last VA examination for rating purposes in January 2005.  
VA's General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, a new examination will be necessary to identify 
the current nature and severity of the veteran's service-
connected right knee disabilities.   

The Board also notes that the veteran appears to be in 
receipt of ongoing VA treatment for his right knee problems.  
Outstanding medical records of any pertinent treatment should 
be obtained prior to any examination.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

The Board finds that the veteran's claim regarding a TDIU is 
inextricably intertwined with the increased rating claims, 
and therefore, adjudication of this matter must be delayed, 
pending the outcome of the matters involving increased 
ratings.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for higher ratings, but he was not 
provided with notice regarding effective dates of ratings.  
As this remand is otherwise required, corrective notice 
should be provided that informs the veteran of the 
requirements for establishing effective dates of disability 
ratings.  

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  An 
appeal to the Board must be initiated by a NOD and completed 
by a substantive appeal after a SOC is furnished to the 
veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the veteran (in the form of a SOC), and finally 
the veteran, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

By way of a September 2005 rating decision, the RO granted 
service connection with a 30 percent rating for sleep apnea.  
In a statement received at VA in March 2006, the veteran 
expressed disagreement with rating assigned in the September 
2005 decision.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that the claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to a higher rating for sleep 
apnea.  The veteran must be advised of 
the time limit for filing a substantive 
appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A is fully complied with and 
satisfied with respect to the claims on 
appeal, to include a discussion regarding 
effective dates of awards, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  The RO should ask the veteran to 
identify all medical care providers who 
treated him for right knee problems since 
2005, then obtain any pertinent records 
outstanding.  Of particular note are any 
records of ongoing knee treatment the 
veteran has received from the VA facility 
in Portland, Oregon.  

4.  Thereafter, the RO should arrange for 
an orthopedic examination to ascertain 
the nature and severity of the disability 
caused by the veteran's service-connected 
right knee disorders.  Any indicated 
tests or studies, must be conducted.  The 
veteran's claims folder must be available 
to, and reviewed by, the examiner.  Based 
on examination of the veteran and careful 
review of the record (including the 
evidence noted above), the examiner 
should specify whether, and to what 
extent right knee disability involves 
arthritis, limitation of motion, and 
instability.  The examiner should explain 
the rationale for any opinion given.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
each of the issues on appeal, any other 
issue ripe for appeal or adjudication, 
and the inextricably intertwined issue 
involving entitlement to a TDIU.  If any 
benefit sought remains denied, the 
veteran and his representative (if he 
obtains one) should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to meet due process 
considerations and to ensure compliance with the guidelines 
of the Federal Circuit in DAV, supra.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



